Citation Nr: 1003214	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to posttraumatic stress disorder (PTSD) 
or diabetes mellitus.

5.  Entitlement to service connection for a circulatory 
disorder, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for a vision disorder, 
claimed as secondary to diabetes mellitus.

7.  Entitlement to a disability rating in excess of 50 
percent for PTSD.

8.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

9.  Entitlement to an effective date prior to September 21, 
2004, for the grant of service connection for PTSD.

10.  Entitlement to an effective date prior to May 22, 2006, 
for the grant of service connection for diabetes mellitus.

11.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was noted upon entry 
and was not aggravated during active military service.

2.  Left ear hearing loss was not manifest during service; 
left ear hearing loss was not identified until several 
decades after service; the current hearing loss is unrelated 
to service.

3.  Tinnitus was not manifest during service; tinnitus was 
not identified until several decades after service; the 
current tinnitus is unrelated to service.

4.  Hypertension was not manifest during service; 
hypertension was not identified until may years after 
service; the current hypertension is unrelated to service or 
to any service-connected disability.

5.  There is no evidence of a current circulatory disorder.  

6.  A vision disorder was not manifest during service; a 
vision disorder was not identified until may years after 
service; the current vision disorder is unrelated to service 
or to any service-connected disability.

7.  The Veteran's PTSD is manifested by suicidal ideation and 
difficulty in adapting to stressful circumstances.

8.  The Veteran's diabetes mellitus does not require insulin 
or regulation of activities.

9.  The Veteran initially filed a claim of entitlement to 
service connection for PTSD in December 1994, which was most 
recently denied in an unappealed August 2003 rating decision.

10.  On September 21, 2004, another application to reopen the 
claim of entitlement to service connection for PTSD was 
received by the RO; no communication or medical record 
following the August 2003 rating decision, and prior to the 
September 21, 2004, application, may be interpreted as a 
formal or informal claim of entitlement to service connection 
for PTSD.

11.  The Veteran did not submit a claim, either formal or 
informal, for service connection for diabetes mellitus until 
May 22, 2006.


CONCLUSIONS OF LAW

1.  Preexisting right ear hearing loss was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

5.  A circulatory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

6.  A vision disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

7.  The criteria for an evaluation of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

8.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.119, Diagnostic Code 7913 (2009).

9.  The criteria for an effective date prior to September 21, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.400 (2009).

10.  The criteria for an effective date prior to May 22, 
2006, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD and diabetes claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to all other claims, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in May 2006 
and September 2007 as well as an August 2006 phone call that 
fully addressed all notice elements and were sent prior to 
the initial RO decisions in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and medical literature as well as written statements 
from family members, friends, and former employers.  Next, 
specific VA medical opinions pertinent to the issues on 
appeal were obtained in November 2006, June 2006, and June 
2009.  Furthermore, the Board finds that separate VA 
examinations are not warranted for the Veteran's service 
connection claims.  Given the absence of in-service evidence 
of chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for VA 
examinations would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

Right Ear Hearing Loss, Left Ear Hearing Loss, and Tinnitus

Here, the Veteran has filed separate claims for service 
connection for right ear hearing loss, left ear hearing loss, 
and tinnitus.  VA treatment records reveal current diagnoses 
of bilateral hearing loss and subjective tinnitus.  

Service treatment records reflect that right ear hearing loss 
was noted on the Veteran's June 1967 induction examination.  
However, that is the only mention of an auditory disability 
in service.  Significantly, on his June 1969 Report of 
Medical History at separation, he self-reported that he never 
suffered from hearing loss or other ear trouble.  Partial 
deafness in his right ear was again noted on his June 1969 
Report of Medical Examination at separation, but his ears and 
auditory acuity were otherwise noted to be within normal 
limits.  Therefore, service records do not show the 
development or aggravation of chronic residuals associated 
with hearing loss or tinnitus.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id.  Here, as a 
pre-existing condition was noted upon entry into service, the 
Veteran is not presumed to have been sound upon entry with 
respect to his right ear hearing loss.

	Next, post-service evidence does not reflect additional 
auditory symptomatology until many years after service 
discharge.  Specifically, subjective tinnitus was noted on a 
2004 VA treatment note.  This is the first recorded 
symptomatology related to his ears other than his preexisting 
right ear hearing loss, coming over 30 years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss or tinnitus to active duty, despite 
his contentions to the contrary.  Significantly, there are no 
medical opinions of record attributing the Veteran's hearing 
loss or tinnitus to his period of active service.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Hypertension and a Circulatory Disorder

The Veteran also seeks service connection for hypertension, 
which he claims is secondary to PTSD or diabetes mellitus, as 
well as an unspecified circulatory disorder, which he claims 
is secondary to diabetes mellitus.  As indicated under 38 
C.F.R. § 4.104, Diagnostic Code 7101, hypertension is defined 
as diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  

	With respect to unspecified circulatory or vascular 
disorders, the Board notes that the Veteran has not been 
diagnosed with any vascular disorder other than hypertension 
and mild hypertensive cardiovascular disease, as confirmed at 
his June 2009 VA diabetes examination.  Service connection 
may only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hypertension, or any symptoms 
reasonably attributed thereto.  Significantly, on his June 
1969 Report of Medical History at separation, he self-
reported that he never suffered from high or low blood 
pressure.  Similarly, on his June 1969 Report of Medical 
Examination at separation, it was noted that his vascular 
system and varicosities were within normal limits.  His blood 
pressure was recorded as 120/80 mmHg.  Therefore, no 
hypertension or other chronic circulatory disorder was noted 
in service.

	Next, post-service evidence does not reflect relevant 
symptomatology for many years after service discharge.  
Specifically, the Veteran claims that he was first diagnosed 
with hypertension in 1993.  However, the earliest recorded 
diagnosis of hypertension associated with the claims file is 
in 1995, which noted that he had a 12-year history of 
hypertension.  He was diagnosed with hypertension and mild 
hypertensive cardiovascular disease.  This is the first 
recorded symptomatology related to hypertension, coming 
approximately 25 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	However, the Veteran does not endorse a theory of continuity 
of symptomatology.  Rather, he argues that his condition is 
secondary to his service-connected PTSD or service-connected 
diabetes.  Service connection may be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's hypertension to active duty or to any 
service-connected disability, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
a June 2009 VA diabetes examination undertaken specifically 
to address the issue on appeal.  After a physical 
examination, the examiner diagnosed essential hypertension.  
The examiner noted the Veteran's family history of 
hypertension and opined that there were no identifiable 
causes of the current essential hypertension other than 
heredity.  The examiner explained that PTSD as a cause of 
essential hypertension has not been generally accepted by 
medical society, and that increased stress levels only cause 
temporary elevations in blood pressure.  Hypertension, on the 
other hand, is a chronic disease that does not resolve upon 
relaxation.  Furthermore, the examiner noted that 
hypertension was first diagnosed approximately 23 years prior 
to the diagnosis of diabetes mellitus.  Therefore, essential 
hypertension was not caused by diabetes.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Vision Disorder

The Veteran also seeks service connection for a vision 
disorder, which he claims is secondary to his service-
connected diabetes mellitus.  He is currently diagnosed with 
refraction disorder, not elsewhere classified.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a vision disorder, or any 
symptoms reasonably attributed thereto.  Significantly, on 
his June 1969 Report of Medical History at separation, he 
self-reported that he never suffered from color blindness or 
eye trouble.  Similarly, on his June 1969 Report of Medical 
Examination at separation, it was noted that his visual 
acuity and refraction were within normal limits.  He 
exhibited 20/20 vision in both eyes.  Therefore, no vision 
disorder was noted in service.

	Next, post-service evidence does not reflect relevant 
symptomatology for many years after service discharge.  
Specifically, refraction disorder is not listed among the 
active problems in his VA treatment records until over 30 
years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	However, the Veteran does not endorse a theory of continuity 
of symptomatology.  Rather, he argues that his vision 
disorder is secondary to his service-connected diabetes.  
Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's vision disorder to active duty or any service-
connected disability, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
a June 2009 VA diabetes examination undertaken specifically 
to address the issue on appeal.  The Veteran described 
occasional, rare blurred vision which he attributed to his 
elevated blood sugars.  Citing a diabetic eye examination, 
the examiner concluded that the Veteran's vision disorder was 
not diabetic retinopathy.  Rather, it was caused by a nerve 
damaged in a motorcycle accident years ago.  Significantly, 
there are no medical opinions of record attributing the 
Veteran's vision disorder to his period of active service or 
to diabetes mellitus.
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

III.  Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  However, after a review of 
the medical evidence it is apparent that there has not been a 
manifest change in the severity of the Veteran's 
symptomatology during the course of his appeal, and therefore 
staged ratings are not warranted in this case.




PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
rating is assigned when PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

During the course of his appeal, the Veteran has been 
assigned a number of Global Assessment of Functioning (GAF) 
scores.

A GAF score between 31 and 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friend, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing in school).

A GAF score between 41 and 50 is assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).

A GAF score between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and 
mild insomnia); or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

During the course of his appeal, the Veteran has continued to 
pursue psychiatric treatment through the VA. VA treatment 
records dated from 2004 to the present reveal GAF scores 
ranging from 43 to 41, indicative of either serious symptoms 
or any serious impairment in social or occupational 
functioning.  

The Veteran was afforded a VA PTSD examination in November 
2004, at which time he was assigned a GAF score of 45.  Upon 
examination, he was found to be alert and oriented, but with 
a generally guarded attitude.  His mod was irritable and his 
affect was extremely constricted.  He endorsed a history of 
passive suicidal ideation, but denied plan or intent.  He 
denied any current thoughts of violence.  There was no 
evidence of illogical or delusional thought process.  
Judgment to avoid common danger was adequate, but insight was 
poor.  His memory for recent and remote events was adequate, 
although there were some inconsistencies in the available 
historical data.  

The Veteran was afforded his next VA PTSD examination in June 
2006, at which time he was again assigned a GAF score of 45.  
Upon examination, he demonstrated good personal hygiene as 
well as dysphoric mood with underlying anger.  His affect was 
flat while his thought content and processes were within 
normal limits.  There was no evidence of delusions or 
hallucinations.  No inappropriate behavior was noted.  The 
Veteran reported suicidal ideation without current intent.  
He also reported episodes of rage, but denied any specific 
homicidal target, plan, or intent.  He was alert and oriented 
as to person, place, time, and situation.  There was no 
evidence of gross memory loss or impairment, although he 
could not recall his last VA examination.  His speech was 
linear, coherent, and of normal rate and rhythm.  He further 
reported recurrent and intrusive memories of his experiences 
in Vietnam, as well as memories which recurred on a regular 
basis.  He reported diminished interest in significant 
activities, detachment from others, difficulty sleeping, 
irritability, difficulty concentrating, hypervigilance, and 
exaggerated startle response. 

The Veteran was afforded his most recent PTSD examination in 
June 2009, at which time he was again assigned a GAF of 45.  
Upon examination, he was alert, attentive, and oriented as to 
person, place, time, and situation.  Psychomotor activity was 
within normal limits.  Speech functions were appropriate for 
rate, volume, prosody, and fluency.  Intellectual functioning 
was average, while his mood was irritable and flat.  His 
affect was appropriate to verbal content and context.  Memory 
functions were grossly intact with respect to immediate 
remote recall of events and factual information.  He reported 
daily suicidal and homicidal ideation without plan or intent.  
There was no abnormal behavior noted and his hygiene was 
good.  His judgment was intact.  He continued to report 
intrusive memories of his experiences in Vietnam as well as 
nightmares on a regular basis.  He further reported daily 
problems with irritability, anger, and suicidal ideation, 
although he denied any plans or intent to harm himself.  He 
again noted diminished interest in significant activities, 
detachment from others, difficulty sleeping, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating.  In reaching this 
determination, the Board notes that VA examiners have 
consistently diagnosed him as having PTSD and estimated that 
his GAF score was 45, which according to Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), reflects 
serious impairment in social and occupational functioning, 
such as having few friends or demonstrating an inability to 
keep a job.  The Board notes that the Veteran is no longer 
empoloyed and suffers from suicidal ideation.  The Board thus 
finds that his psychiatric symptomatology most closely 
approximates the criteria for a 70 percent rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the Veteran's PTSD 
alone is productive of total occupational and social 
impairment.  The medical evidence affirmatively shows that he 
does not suffer from gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
exhibit grossly inappropriate behavior or an intermittent 
inability to perform activities of daily living.  The medical 
evidence also reflects that he is not disoriented to time or 
place and does not have memory loss for names of close 
relatives, own occupation or own name.  Thus, entitlement to 
a 100 schedular evaluation is not warranted.

Diabetes

The Veteran has also appealed the initial 20 percent 
disability rating assigned for diabetes mellitus.  38 C.F.R. 
§ 4.119, Code 7913.  The next higher evaluation, 40 percent, 
is awarded when the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The term 
"regulation of activities," as defined by Diagnostic Code 
7913, requires that a claimant have a medical need to avoid 
not only strenuous occupational activity, but strenuous 
recreational activity as well.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-34 (2007).

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, the Veteran's 
diabetes does not require insulin or regulation of activities 
due to this condition alone.  

The Veteran was afforded a VA diabetes examination in June 
2009.  It was noted that he controls his diabetes with 
glipizide, an oral medication, but does not use insulin.  He 
sees a diabetic care provider every six months and attempts 
to maintain a low carbohydrate diet.  Significantly, the 
examiner noted that he has no restricted activities secondary 
to diabetes.  

Although the Veteran was asked to maintain a low carbohydrate 
diet, there is no competent medical opinion suggesting that 
his diabetes mellitus standing alone requires insulin 
treatment or a medical need to avoid strenuous occupational 
or recreational activity.  See Camacho, 21 Vet. App. at 363-
34 (2007).

There is no objective medical evidence that the Veteran must 
regulate activities due to his diabetes mellitus.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 20 percent 
for diabetes mellitus under Code 7913.  

IV.  Earlier Effective Date Claims

The Veteran argues that an earlier effective date is 
warranted for his PTSD because he originally filed a service 
connection claim for the disorder in December 1994.  He 
further argues that he is entitled to an earlier effective 
date for his diabetes mellitus.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, with respect to the Veteran's PTSD 
claim, the basic facts are not in dispute.  The Veteran 
initially filed a claim for service connection for PTSD in 
December 1994.  That claim was denied in a May 1996 rating 
decision.  The Veteran filed to reopen his PTSD claim in June 
1997, but it was denied in a September 1997 rating decision.  
He filed to reopen the claim in January 1998, but the RO 
found that he had not submitted new and material evidence in 
an April 1998 rating decision.  He filed to reopen the claim 
in June 2001, but the RO found that he had not submitted new 
and material evidence in a January 2002 rating decision.  He 
again filed to reopen the claim in June 2003, but the RO 
found that he had not submitted new and material evidence in 
an August 2003 rating decision.  These decisions are final.  
See 38 U.S.C.A. § 7104.  The effect of that finality is to 
preclude an award of an effective date prior to that denial.  
Further, he has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of any of these 
determinations.

Based on the foregoing, any effective date awarded in the 
present case must necessarily be after August 2003 (the date 
of the final unappealed RO denial).

The Board will now consider whether the Veteran is entitled 
to an effective date after the final unappealed RO denial in 
August 2003 and the date he filed the application to reopen 
the PTSD claim on September 21, 2004.  

First, since he filed the claim on September 21, 2004, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the September 21, 
2004, date selected by the RO is the earliest possible 
effective date.  Specifically, even if entitlement arose 
prior to September 21, 2004, the date of claim would still be 
the later of the two.  

Next, the Board has considered whether any evidence of record 
after the last unappealed RO denial on August 29, 2003, but 
prior to September 21, 2004, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2009).

After reviewing the record, the Board concludes that there 
were no testimonial documents submitted between August 29, 
2003, and September 21, 2004, indicating an intent to reopen 
a claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the Veteran's September 21, 2004, claim was not pre-
dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that his claim, be it formal or informal, 
of entitlement to service connection for PTSD was filed 
earlier than September 21, 2004. 38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently-assigned effective date of September 
21, 2004, for PTSD is appropriate and there is no basis for 
an award of service connection prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

With respect to the Veteran's service-connected diabetes 
mellitus, the RO granted service connection and a 20 percent 
disability rating effective May 22, 2006, the date the 
Veteran's original claim of service connection for diabetes 
was filed with VA.  An effective date of an award of service 
connection is not based on the earliest medical evidence 
showing a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Because the Veteran did not file a formal 
or informal application for service connection prior to May 
22, 2006, VA is precluded, as a matter of law, from granting 
an effective date prior to that date for service connection 
for diabetes mellitus.

In sum, the presently-assigned effective date of May 22, 
2006, for diabetes mellitus is appropriate and there is no 
basis for an award of service connection prior to that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  

Service connection for a circulatory disorder is denied.  

Service connection for a vision disorder is denied.  

An evaluation of 70 percent, but no more, for PTSD is 
granted.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An effective date prior to September 21, 2004, for the grant 
of entitlement to service connection for PTSD is denied.

An effective date prior to May 22, 2006, for the grant of 
entitlement to service connection for diabetes mellitus is 
denied.


REMAND

The Veteran also seeks entitlement to TDIU.  He is currently 
service connected for diabetes mellitus, rated as 20 percent 
disabling.  In addition, pursuant to this decision, his PTSD 
evaluation will be increased to 70 percent disabling.  His 
combined evaluation for compensation will thus exceed the 70 
percent needed to meet the percentage criteria for TDIU.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Here, because the Veteran is unemployed and now satisfies the 
percentage criteria for TDIU, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow any substantially 
gainful occupation.  Thus, the Board has no discretion and 
must remand this matter to afford the Veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  
Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's treatment records from the VA 
Gulf Coast Veterans Health Care System in 
Biloxi, Mississippi, dated from August 
2009 to the present.  

2.  The RO should then schedule the 
Veteran for an appropriate VA examination 
to determine whether the symptomatology 
associated with his service-connected 
diabetes mellitus and/or PTSD prevent him 
from working.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

3.	After completion of the foregoing, the 
RO should readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


